MEMORANDUM OPINION


No. 04-07-00324-CR

Pedro ROMERO,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-5516
Honorable Sid L. Harle, Judge Presiding

Opinion by: 	Phylis J. Speedlin, Justice

Sitting: 	Catherine Stone, Justice
	Sandee Bryan Marion, Justice
	Phylis J. Speedlin, Justice

Delivered and Filed:	November 14, 2007

AFFIRMED
	Pedro Romero pled true to violating a condition of his community supervision in response
to the State's motion to revoke community supervision.  Romero appeals from the revocation of his
community supervision.  Romero's court-appointed appellate attorney filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), in which she concludes that the appeal is without
merit.    A copy of counsel's brief was delivered to Romero, who was advised of his right to examine
the record and to file a pro se brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San
Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996,
no pet.). Romero did not file a pro se brief. 
	We have reviewed the record and counsel's Anders brief.  We agree that the appeal is
frivolous and without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion
to withdraw is granted.  Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

							Phylis J. Speedlin, Justice
DO NOT PUBLISH